Whitfield, J.,
dissenting.
If the provisions of Section 2 of Chapter 8482 relating-to the Clerk’s fees may be regarded as having no direct and appropriate relation to the preparation, form and filing of transcripts of records in the Supreme Court, which is the-subject expressed in the title, so that the provisions in Section 2 as to Clerk’s fees are not “matters properly connected” with the subject expressed in the title of the Act,, such provisions may be treated as eliminated and the remainder of the Act which relates to the preparation and. filing of transcripts being a portion at least of the subject, expressed in the title or is “matter properly connected. *107therewith,” may be made effective. Prairie Pebble Phosphate Co. v. Silverman, 80 Fla. 541, 86 South. Rep. 508; Carr v. Thomas, 18 Fla. 736; Wade v. Atlantic Lumber Co., 51 Fla. 628, 41 South. Rep. 72.